

114 S2761 IS: FAA Community Accountability Act of 2016
U.S. Senate
2016-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2761IN THE SENATE OF THE UNITED STATESApril 7, 2016Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Administrator of the Federal Aviation Administration to improve the process for
			 establishing and revising flight paths and procedures, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the FAA Community Accountability Act of 2016. 2.Flight paths and proceduresNotwithstanding any other provision of law, in considering new or revised flight paths or procedures as part of the implementation of the Next Generation Air Transportation System, the Administrator of the Federal Aviation Administration—
 (1)shall take actions to limit negative impacts on the human environment in the vicinity of an affected airport; and
 (2)may give preference to overlays of existing flight paths or procedures to ensure compatibility with land use in the vicinity of an affected airport.
			3.Federal Aviation Administration Community Ombudsman
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall appoint a Federal Aviation Administration Community Ombudsman for each region of the Federal Aviation Administration.
 (b)DutiesThe Ombudsmen appointed in accordance with subsection (a) shall— (1)act as a liaison between affected communities and the Administrator with respect to problems related to the impact of commercial aviation on the human environment, including concerns regarding aircraft noise, pollution, and safety;
 (2)monitor the impact of the implementation of the Next Generation Air Transportation System on communities in the vicinity of affected airports;
 (3)make recommendations to the Administrator— (A)to address concerns raised by communities; and
 (B)to improve the use of community comments in Administration decisionmaking processes; and (4)report to Congress periodically on issues related to the impact of commercial aviation on the human environment and on Administration responsiveness to concerns raised by affected communities.
				4.Community engagement
 (a)In generalNotwithstanding any other provision of law, in implementing the Next Generation Air Transportation System, the Administrator of the Federal Aviation Administration may not treat the establishment or revision of a flight path or procedure as covered by a categorical exclusion (as defined in section 1508.4 of title 40, Code of Federal Regulations) if a Federal Aviation Administration Community Ombudsman or the operator of an airport affected by such establishment or revision submits written notification to the Administrator that—
 (1)extraordinary circumstances exist; or (2)the establishment or revision will have a significant adverse impact on the human environment in the vicinity of such airport.
 (b)NotificationsAt least 30 days before treating the establishment or revision of a flight path or procedure as covered by a categorical exclusion, the Administrator shall provide notice and an opportunity for comment to persons affected by such establishment or revision, including the operator of any affected airport.
			5.Reconsideration of certain flight paths and procedures
 (a)In generalNotwithstanding any other provision of law, the Administrator of the Federal Aviation Administration shall reconsider a flight path or procedure established or revised after February 14, 2012, as part of the implementation of the Next Generation Air Transportation System if a Federal Aviation Administration Community Ombudsman or the operator of an airport affected by such establishment or revision submits written notification to the Administrator that the establishment or revision is resulting in a significant adverse impact on the human environment in the vicinity of such airport.
 (b)ProcessIn reconsidering a flight path or procedure under subsection (a), the Administrator shall— (1)provide notice of the reconsideration and an opportunity for public comment;
 (2)assess the impacts on the human environment of such flight path or procedure; and (3)not later than 180 days after the date on which the relevant notification was received, submit to Congress and make available to the public a report that—
 (A)addresses comments received pursuant to paragraph (1); (B)describes the results of the assessment carried out under paragraph (2); and
 (C)describes any changes to be made to such flight path or procedure or the justification for not making any change.